—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered October 24, 1994, convicting him of robbery in the first degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence was legally sufficient to establish beyond a reasonable doubt that he displayed what appeared to be a gun during the robbery. The element of display is satisfied when the evidence establishes that the defendant consciously displayed something that could reasonably be perceived as a firearm, with the intent of taking property, and the victim actually perceived the display *602(People v Lopez, 73 NY2d 214, 220; People v Baskerville, 60 NY2d 374, 381). Thus, even a hand consciously concealed in clothing may suffice, if under all the circumstances the defendant’s conduct could reasonably lead the victim to believe that a gun is being used during the robbery (see, People v Lopez, supra; People v Knowles, 79 AD2d 116).
At bar, the complainant testified that during the robbery the defendant put his hand in the pocket of his jacket and pressed a hard object to her side, and that she thought the object was "probably a gun or a knife, I’m not really sure”. Clearly, part of the complainant’s perception of the object was that it was a gun, and that portion of her perception is legally sufficient to support a finding that the defendant displayed what appeared to be a firearm (see, People v Pierre, 220 AD2d 538).
The defendant’s remaining contention does not require reversal. Rosenblatt, J. P., Ritter, Pizzuto and Hart, JJ., concur.